 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
10
11 ZENOBIA HILL,                                   )   &DVH1RíFYíí$%
                                                   )   3/$[
12                     Plaintiff,                  )
                                                   )   ORDER RE STIPULATION TO
13              vs.                                )   DISMISS ENTIRE ACTION WITH
                                                   )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA,                                  )   Judge: Andre Birotte Jr.
15                                                 )   Ctrm: 7B
             Defendant.                            )
16                                                 )   Complaint Filed: September 26, 2018
17
                Based upon the stipulation of the parties and for good cause shown, IT IS
18
     +(5(%< 25'(5(' WKDW WKLV DFWLRQ &DVH 1R íFYíí$% 3/$[ LV
19
     dismissed in its entirety as to all defendants, with prejudice.
20
                IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
21
     attorneys' fees and costs in this matter.
22
                IT IS SO ORDERED.
23
24                February 8
     Dated:                           , 2019
25                                                HO
                                                  HON.
                                                   ON.
                                                    N ANDRE BIROTTE JR.
                                                  UNITED STATES DISTRICT COURT JUDGE
26
27
28

                                                   1              &DVH1RíFYíí$%3/$[
                                                            [PROPOSED] ORDER RE STIPULATION TO
     168139.1                                                              DISMISS ENTIRE ACTION
